Citation Nr: 1509662	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-20 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder. 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a January 2015 appellate brief and photographs.  The remaining documents are either not relevant to the issues on appeal or are duplicative of documents in the paper claims file.
 
The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a left ankle disorder that is related to his military service. 


CONCLUSION OF LAW

A left ankle disorder was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that he sought treatment for his ankle in June 1971 at which time an x-ray did not reveal any fracture.  An ace wrap was used, and a cast was applied the following day.  The Veteran was later seen in December 1971 with an ankle problem.  He requested flight deck high cut boots, which were provided.  He sought treatment again in November 1972 after sustaining an ankle sprain over the weekend.  He was placed on light duty for one week.  At the time of his April 1974 separation examination, a clinical evaluation of the Veteran's lower extremities and feet was normal.

The Veteran subsequently filed a claim for service connection for a left ankle disorder in January 2009.  Post-service medical records document treatment for his left ankle and indicate that he underwent a Brostrom repair in March 2010.  Thus, he has been shown to have a current left ankle disability.

The Veteran has stated that he has experienced left ankle pain and instability since service and has always wrapped his ankle or worn high boots for support.  In August 2009, the Veteran's wife also submitted a statement in which she indicated that the Veteran's ankle "has always been an issue" and that he wears double socks and high boots for support.  There is no reason to doubt the credibility of these statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran has submitted a private medical record dated in January 2010 in which Dr. N.S. (initials used to protect privacy) stated, "[I]n my opinion, it is reasonable in that his symptoms occurred 40 years ago and he continued with conservative treatment, ankle wrapping, etc., as his career is a fireman that this is conceivable that this was an osteochondral injury at the time he was in the military."  

In April 2010, Dr. N.S. further "[D]ue to visual findings of the surgery and also looking at his preop MRI, it is reasonable to determine that the symptoms that [the Veteran] has been dealing with recently may have occurred 40 years ago when he did have a severe ankle sprain and was treated nonoperatively in a cast."

The Board does observe that a September 2010 VA examiner provided an opinion weighing against the claim.  He noted the Veteran's service treatment records showing an in-service ankle injury, as well as the Veteran's private physician's statements.  However, the examiner believed that Dr. N.S.'s statements were based on speculation.  He noted that there was no documentation to support the contention that the Veteran had an ankle fracture in service and that his remote sprained ankle was responsible for his subsequent ankle surgery.   

Nevertheless, the Board notes that the September 2010 VA examiner did not provide a rationale other than a lack of contemporaneous evidence.  Nor did he address the lay evidence of record or indicate what else may have caused the Veteran's current left ankle disability.  Therefore, the Board finds that the September 2010 VA medical opinion has limited probative value.  

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran's current left ankle disorder is related to his military service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a left ankle disorder is warranted.


ORDER

Service connection for a left ankle disorder is granted.


REMAND

The Veteran was afforded a VA examination in December 2009 in connection with his claim for service connection for bilateral hearing loss and tinnitus.  The examiner observed that the Veteran had noise exposure in service, often without hearing protection.  However, he also noted that the evidence showed that there was normal hearing sensitivity with no significant shifts in thresholds from June 1970 through April 1974.  Therefore, he opined that the Veteran's hearing loss was less likely as not due to the noise exposure while in the military.  Thus, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Moreover, the December 2009 VA examiner did not provide any opinion regarding tinnitus.  Therefore, the Board finds that an additional medical opinion is needed.

In addition, the Veteran has indicated that he was employed by the City of Pittsburgh in four capacities, including as a police officer and as a firefighter.  The Veteran and his representative believe that his annual health examinations from that employment may be relevant to his claims.  See January 2015 appellate brief presentation.  Therefore, upon remand, AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA treatment records.

2.  The AOJ should attempt to obtain reports of the Veteran's annual health examinations from his employment as a firefighter and police officer after service.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


